Per Curiam.

The record discloses that a one-year service requirement to take the subject promotional examination and to take prior promotional examinations in the department of police had been established by the respondent by individual and specific actions rather than by general rule. Such requirement, clearly, was not an abuse of discretion on the part of the respondent, in the light of the provision of Section 143.34, Revised Code, that “no person in the police department shall be promoted to a position in a higher rank who has not served at least 12 months in the next lower rank. ’ ’
The Court of Appeals was not in error in holding that relator has not shown a clear legal right to the issuance of the writ, and its judgment is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taet, Matthias, Bell and Herbert, JJ., concur.